UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1488


KATRINA L. WEBSTER; KIRK E. WEBSTER,

                    Plaintiffs - Appellants,

             v.

LLOYD J. AUSTIN, III, Secretary of Defense; NATIONAL GEOSPATIAL-
INTELLIGENCE AGENCY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:20-cv-00009-TSE-MSN)


Submitted: October 1, 2021                                        Decided: October 6, 2021


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katrina L. Webster and Kirk E. Webster, Appellants Pro Se. Dennis Carl Barghaan, Jr.,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Katrina L. Webster and Kirk E. Webster appeal the district court’s order dismissing

their complaint filed pursuant to Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e to 2000e-17. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court as to those claims

preserved for appellate review. ∗      Webster v. Austin, No. 1:20-cv-00009-TSE-MSN

(E.D. Va. Feb. 28, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




       ∗
         Appellants’ informal brief did not address their challenge to the processing of
equal employment opportunity complaints or the district court’s conclusion that Katrina
Webster’s claims against the National Geospatial-Intelligence Agency were an improper
attempt at claim splitting. Thus, we decline to consider these claims. See 4th Cir. R. 34(b).
And although Appellants challenge the district court’s failure to permit amendment to their
complaint, the claim they now assert is different than those they asserted in the district
court. Thus, the claim asserted on appeal is not preserved for appellate review.

                                             2